CALDWELL, Circuit Judge,
(dissenting.) This case ought not to be reversed upon the grounds stated in the opinion of the majority of the court.
In the introduction of its charge, ihe court said to the jury: “A railway company is held to a high degree of care in propelling its engine and cars over a public crossing in a town or city?’ The bill of exceptions states that the defendant excepted to this insi ruction “because said instruction assumed a state of facts not in proof, there being no evidence in said cause as to the crossing in question being within the limits of any town or city, and because said instruction invades the province of the jury in not submitting the question as to whether the accident occurred within the limits of the town, and assuming it to have been proved, and as contrary to *864law.” It will be observed that this exception to t-Jie charge states specifically the ground of the objection. The first and principal one is that there was no evidence that the crossing was within a town or city. I do not understand the majority of the court to question the fact that there was abundant evidence to show that the accident occurred either in a town or in a thickly-settled suburb.
It is apparent from a reading of the testimony that the case was tried by both parties on the assumption that the accident happened at or near the town of Purcell. In examining its own witnesses the defendant assumed and proved this fact. It called one Prewitt, a switchman in its employ, who .was asked and answered questions as follows:
“Q. What business are you engaged in? A. Switelling. Q. Of wbat company are you in tlxe employ? A. The Sante Pe. Q. What were you engaged in doing on the 4th of March, 1891? A. Switching. Q. Where? A. Purcell. Q. Did you have an accident there at that time? A. I did. Q. Where were you at the time of this accident? A. On the rear car.”
Its yard master testified as follows:
“Q. What business are you engaged in? A. Railroading. Q. In what capacity? A. Yard master. Q, Were you at Purcell on the 4th day of March, 1891? A. I was. Q. Were you yard master there at that time? A. Yes, sir.”
The witness Fredericks testified as follows:
“Q. Where were you on the 4th day of March, 1891, the day this accident occurred to this plaintiff here? A. I was in Pxu-cell, on the side of a build- ’ ing. Q. How far was that buildiixg from the crossing north of the depot between Lexington and Purcell? A. Well, I guess about foxxr hundred feet, maybe.”
There was other testimony to the same effect, and no testimony to the contrary. The rule is that a railroad company, in the running of its trains, is bound to use all the care and caution at grade crossings that the actual situation requires; and the rule is uniform that at crossings in towns and thickly-settled communities it must exercise a high degree of care.
In Railroad Co. v. Converse, 139 U. S. 469, 11 Sup. Ct. 569, the supreme court say:
“In some localities, in thickly-settled communities, greater vigilance and more safeguards are required upon'the part of the railroad company than would be necessary in other localities. What would be due care in one locality might be negligence in another. A very high degree of caxition and circumspection is reqxiired under some circumstances.”
The “circumstances” which impose this high degree of care were present in this case. See, to same effect, Railway Co. v. Ives, 144 U. S. 408, 12 Sup. Ct. 679; Beach, Contrib. Neg. § 19 et seq.; Id. § 450; Cremer v. Portland, 36 Wis. 92.
The exception in the lower court, as we have seen, was not that the instruction excepted to did not abstractly state the law, but that it assumed a state of facts with reference to the place of accident which was not true, or that ought, at least, to have been left to the jury. But exception is taken by the majority of the court to the use of the epithet “high,” not because the term in *865itself, so far as it could have any meaning, imposed too high a degree of care on the defendant. The ground of objection, as stated by the majority of the court, is:
"We are persuaded that the vice o£ the instruction now under consideration lies in the fact that, when read in connection with other parts of the charge», it imposed upon the railway company a higher degree of care and diligence than the. plaintiff was required to exercise.”
The objection is not that the instruction upon which error is assigned is erroneous for the reasons assigned to the trial court, or, indeed, at all, but that another part of the charge, which was not assigned for error, is erroneous. Xo part of the charge relating to the degree; of care the plaintiff was required to exercise is assigned for error, or even alluded to In the assignment of emirs. When the plaintiff in error came to hie its assignment of errors, it abandoned the exception it had taken to this part of the charge, and did not assign error upon it. Rule 11 of this court reads:
‘‘When, the error alleged is to the charge of the court, the assignment of errors shall set; out the part referred to totidem verbis, whether it be in instructions given or in instructions refused. Such assignment of errors shall form part of the transcript of the record and be printed with it. When this is not done, counsel will not be heard, except at the request of the court; and errors not assigned according to this rule will be disregarded, but the court, at its option, may notice a plain error not assigned.”
The majority of the court have made an assignment of error for the defendant, which it did not make for itself, and upon that assignment reversed the case». That the alleged error is not such a plain one that the court should, of its own motion, take notice of it, will plainly appear when all the trial court said on that subject is considered. The court told the jury:
“it is the duty of a person about; to cross a railroad track to make a vigilant use of his senses of sight and hearing; and if, for any reason, the view is obstructed, it then becomes Ms duty to make a more vigilant use of the sense of hearing. For the purposes of this case, no neglect of duty on the part of the railroad company will excuse the plaintiff, upon approaching a highway crossing in question on the track of (lie defendant, from using the senses of sight and hearing, where these can be availed. An injury to such person, wheie the use of either or both of such faculties would have given sufficient warning to have enabled him to avoid the danger, conclusively proves the negligence of the plaintiff, and there can be no recovery for such injury; and if the plaintiff had such warning as would, with ordinary caution, in such circumstances, have saved him from danger, he will be held to have knowingly contributed to his own injury, arid cannot recover.
“It is the duty of a person about to cross a railroad track to look in each direction for an approaching train; and a failure so to do, if any injury results, will not be excused because a train of a railroad company may be claimed to have omitted the giving of the appropriate signals of its approach.
“A person approaching a railroad crossing is bound to look and listen, and to use ordinary care to ascertain if there is a train approaching; but if he fails to so do, and injury results, lie is not entitled to recover from the railroad company, even though it was guilty of negligence in not giving the required signals. If, using his eyes and ears, he sees or hears the approaching train, and tries the experiment of crossing in advance of it, his failure to do so will be his own fault, and he cannot recover of such company.
“The negligence of an engineer of a railroad train to sound its whistle or ring its bell on nearing a public crossing, does not relieve the traveler on such highway from taking ordinary precautions for liis own safety. Before *866attempting to cross the railroad track he is bound to use his senses, — to listen and to look, — in order to avoid any possible accident from an approaching train. If he fails to use them, and drives upon the track, or if, using them, he sees the train coming, and, instead of waiting for it to pass, undertakes to cross the track, and in either caso receives an injury, he so far .contributes thereto as to deprive him of any right of complaint. If one in such a position takes risks, he must suffer the consequences. They cannot be visited upon the railroad company.”
This charge points ont with distinctness and particularity the degree of care the plaintiff was required to exercise, by specifying the acts required of him. The term “high” was used by the lower court in the sense that the defendant was required to exercise a degree of care commensurate with the danger at the crossing. By itself, the term could have little or no meaning to a jury. The inquiry would arise at once, what was a high degree of care, as applied to a railroad at a level crossing in a town or its suburbs? Did it require that the company should keep a flagman stationed at the crossing, or have a gate across the railroad tráck, or sound the whistle, or ring the bell?
The court, immediately after its opening remark, defined what it meant by the use of the term, by telling the jury:
“If you believe from the evidence in this case that the defendant railway company, through its agents and servants, did operate and propel its cars in the manner described in the complaint, and that by the unusual speed of this train, and the failure of the servants to give signals, — to ring a bell or blow a whistle, — the plaintiff in this cause was injured at the public crossing without any fault or negligence on his part, you will find for the plaintiff.”
“And if you believe, from the evidence in this case, that the defendant’s servants or employes saw the plaintiff upon the track, or by the use of ordinary care might have seen him there, and saw him in time for warning him by ringing the bell or blowing the whistle, or giving other signals, to have prevented this accident, and such agents or servants, after seeing him, failed to give these signals or these warnings, and that injury resulted from such failure, you will find for the plaintiff in the case.”
“Before the plaintiff can recover in this action it is his duty to satisfy you, by a preponderance of the evidence, that on the 4th day of March, 1891, he was injured by being run over by one of the defendant's trains, and that the negligence of the defendant’s agents, servants, and employes in not giving any signal of the approach of its train was the cause of his being so injured, and that the plaintiff himself was not guilty of any negligence that assisted in producing of causing the accident.”
The correctness of tbe instruction must be determined, not by the use of a single epithet or adjective, quite meaningless in itself, but by the definition given to it by the court; and no exception was taken to the definition. It makes no difference that the phrases “ordinary care” or “high degree of care” were used in the course of the charge, if the enumeration and specification of the particular things the plaintiff and defendant, respectively, were required to do, were given to the jury. As to the duty of the plaintiff, the language of the court goes further than that of the supreme court in defining the duty of á plaintiff under such circumstances. In Improvement Co. v. Stead, 95 U. S. 164, the supreme court said: “Those who are crossing a railroad track are bound to exercise ordinary care to ascertain whether a train is approaching.” The *867court in this case defined at length, and accurately, wliat was meant by “ordinary care” in such cases.
It is perfectly obvious that, taking' the charge as a whole, the jury must have understood that it was the duty of the plaintiff to do the very things that in law constituted a high degree of care, or, in other words, to exercise the same degree of care that, was required of the defendant. The court told the jury that it was the duty of the plaintiff “to make a vigilant use of his sense's of sight and hearing, and if, for any reason, the view is obstructed, it then becomes his duty to make a more vigilant use of the sense' of hearing;” and that “an injury to such person, when the use of either or both of such faculties would have given sufficient warning to have enabled him to avoid the danger, conclusively proves the negligence of the plaintiff, and there' can be no recovery for such injury;” and that it was the duty of the plaintiff, when about to cross the “railroad track, to look in each direction for an approaching train;” and that “before attempting to cross the railroad track he is bound to use his senses, — to listen and to look, — in order to avoid any possible accident from an approaching train.”
The language' of ibis charge, pointing out, as it does, specifically what the plaintiff was required to do, was much better calculated to impress the jury will) 1he idea that the plaintiff was required to exercise a high degree of caution and diligence than if the; court had simply said to them that he was reepiired to exercise; a high degree; of care. Unepiestionnbly, the enumeration of the; particular acts required is a more effective mode of conveying to the> mind of a jury what is required of a party than the use of any single; adjective descriptive of the degree of care can he. The; expressions “high degree of care” and “ordinary degree of care,” as applied to a case like this, convey to the minds of jurors, at best, a very imperfect ielea of the acts whie:h go to make up these different degrees of care. It is the illustrations and definitions given by the court, and hot a mere descriptive epithet, that are controlling with the jury. The plain and sensible men who compose our juries know very little of the nice distinctions between the adjectives used to describe the different degrees of care and negligence. Indeed, many courts and lawyers have expressed their disapprobation of any such distinctions, and among them the supreme court of the United States.
‘‘The theory,” says Mr. Justice Curtis, “tliat there are three degrees of negligence, described by the terms ‘slight,’ ‘ordinary,’ and ‘gross,’ has been introduced into the common law from some of the commentators on the Roman law. It may be doubted if these terms can be usefully applied in practice. * * * One degree, thus described, not only may be confounded with another, blit it is quite impracticable exactly to distinguish them. Their signification necessarily varies according to circumstances, to whose influence the courts have been forced to yield, until there are so many real exceptions that the rales themselves can scarcely be said to have a general operation. * * * If the law furnishes no definition of the terms ‘gross negligence,’ or ‘ordinary negligence,’ which can be applied in practice, but leaves it to the jury to determine in each case what the duty was, and what omissions amount to a broach of it, it would seem that imperfect and confessedly unsuccessful attempts to define that duty had better be abandoned. Recently, the judges *868of several courts have expressed their disapprobation of these attempts to fix the degrees of diligence by legal definitions, and have complained of the impracticability of applying them. Wilson v. Brett, 11 Mees. & W. 113; Wyld v. Pickford, 8 Mees. & W. 443, 461, 462; Hinton v. Dibbin, 2 Q. B. 646, 651. It must be confessed that the difficulty in defining ‘gross negligence,’ which is apparent in perusing such cases as Tracy v. Wood, 3 Mason, 132, and Foster v. Bank, 17 Mass. 479, would alone be sufficient to justify these complaints. It may be added that some of the ablest commentators on the Roman la.w and on the Civil Code of Prance have wholly repudiated this theory of three degrees of diligence, as unfounded in principles of natural justice, useless in practice, and presenting inextricable embarrassments and difficulties. See 6 Toullier, Droit Civil, p. 239, etc.; 11 Toullier, Droit Civil, p. 203, etc.; Makeldey, Man. Du Droit Romain, 191, etc.” The New World v. King, 16 How. 469, 473, 474.
And in Railway Co. v. Arms, 91 U. S. 489, 494, the supreme court says:
“Some of the highest English courts have come to the conclusion that there is no intelligible distinction between ordinary and gross negligence. Redf. Carr. § 376. Lord Cranworth, in Wilson v. Brett, 11 Mees. & W. 113, said that gross negligence is ordinary negligence with a vituperative epithet; and the exchequer chamber took the same view of the subject. Beal v. Railway Co., 3 Hurl. & C. 337. In the common pleas, Grill v. Collier Co., (1866,) L. R. 1 C. P. 600, was heard on appeal. One of the points raised was the supposed misdirection of the lord chief justice, who tried the case, because he had made no distinction between gross and ordinary negligence. Justice Willes, in deciding the point, after stating his agreement with the dictum of Lord Cranworth, said: ‘Confusion has arisen from regarding “negligence” as a positive, instead of a negative, word. It is really the absence of such care as it was the duty of the defendant to use. “Gross” is a word of description, and not of definition; and it would have been only introducing a source of confusion to use the expression “gross negligence” instead of the equivalent, “a want of due care-and skill,” in navigating the vessel, which was again and again used by the lord chief justice in his summing up'.’ ‘Gross negligence’ is a relative term. It is doubtless to be understood as meaning a greater want of care than is implied by the term ‘ordinary negligence;’ but, after all, it means the absence of the care that was necessary under the circumstances. * a *»
It can be said of tbe word “high,” as is here said of “gross,” that it is a word of description, and not of definition, and means nothing more than due care under the particular circumstances of the case; and “ordinary care” means the same. “Ordinary care or diligence” is defined to be such care or diligence as men of common prudence, under similar circumstances, usually exercise; and a “high degree of care,” in this class of'cases, means nothing more than that degree of care or diligence that would be exercised by men of common prudence under the like circumstances. In other words, what would be due or ordinary care at an unfrequented crossing in the country would not be due or ordinary care at a crossing much traveled in a town or its suburbs. But in both cases the care required is the care dictated by the exigencies of the occasion; and, whether called “high” or “ordinary,” it is, at last, but due care, having reference to the situation, and it admits of no doubt that the jury understood the instructions in this sense.
The majority of the court attach more importance to a single epithet than to pages of accurate definition. The extremely fine distinction drawn by the majority of the court is too refined for the coinprehension of a jury or for a rule of social conduct, and is *869calculated to confirm an impression, already too prevalent, tliat the courts pay more regard to technicalities than to justice, — to form than to substance.
But, if a milder or stronger adjective ought to have been used, descriptive of the degree of care the plaintiff was required to exercise, the failure to use it was not assigned for error, and the court should not disregard one of its most wholesome rules when there is not the remotest probability that the supposed technical error had the slightest effect with the jury in making up their verdict.
The judgment of the court below ough t to be affirmed.